     Case 3:14-cr-02253-DMS Document 406 Filed 08/04/21 PageID.1273 Page 1 of 2



   RANDY S. GROSSMAN
 1 Acting United States Attorney
   DANIEL E. ZIPP
 2 Assistant U.S. Attorney
   California Bar No. 262118
 3 Office of the U.S. Attorney
   880 Front Street, Room 6293
 4 San Diego, CA 92101
   Tel: (619) 546-8463
 5 Email: Daniel.Zipp@usdoj.gov
 6 Attorneys for the United States
 7
 8                        UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                 Case No. 14-CR-2253-DMS
11
12          v.                                 UNITED STATES’ RESPONSE TO
                                               DEFENDANT’S MOTION FOR
13   JUAN MANUEL ALVAREZ                       DISCOVERY; AND UNITED STATES’
     INZUNZA (1)                               MOTION FOR RECIPROCAL
14
                                               DISCOVERY
15                Defendant.
                                               Date: August 13, 2021
16
17
18                                     BACKGROUND
19         The indictment in this case came at the conclusion of a multi-year investigation
20 into the money laundering and drug trafficking activities of a group of individuals
21 associated with the Sinaloa Cartel. From 2013 through 2014, the Court signed a total of
22 eight Title III orders, authorizing the interception of electronic communication over 24
23 individual cellular devices. As a result of these interceptions, the United States seized
24 nearly $4,000,000 in bulk currency drug proceeds, along with significant quantities of
25 cocaine, heroin, and methamphetamine. Defendant Alvarez Inzunza is the lead
26 defendant in the investigation. He was arrested in Mexico in March 2016 and extradited
27 to the United States on June 2, 2021.
28
     Case 3:14-cr-02253-DMS Document 406 Filed 08/04/21 PageID.1274 Page 2 of 2




 1                                     DISCUSSION
 2        Defendant requests production of all materials to which he is entitled under
 3 Federal Rule of Criminal Procedure 16, Brady v. Maryland, and Federal Rule of
 4 Evidence 404. On June 28, 2021, the Court signed a protective order for discovery,
 5 pursuant to Rule 16(d) of the Federal Rules of Criminal Procedure. The following week,
 6 the United States turned over a large amount of criminal discovery including
 7 investigative reports, intercepted electronic communications and corresponding line-
 8 sheets, written and recorded statements by defendants, materials obtained by search
 9 warrant, financial records obtained by grand jury subpoena, rap sheets, and
10 photographs. Given the volume of this material, the United Sates produced this
11 discovery using an online portal. The United States has and will continue to comply
12 with its discovery obligations. To the extent Defendant requests specific documents or
13 types of documents, the United will continue to disclose any and all discovery required
14 by the relevant discovery rules.
15                    MOTION FOR RECIPROCAL DISCOVERY
16        The United States hereby requests defendants to deliver all materials to which the
17 Government may be entitled under Federal Rules of Criminal Procedure 16(b) and 26.2.
18
          DATED: August 4, 2021                     Respectfully submitted,
19
20                                                  RANDY S. GROSSMAN
21                                                  Acting United States Attorney

22                                        By:       /s Daniel E. Zipp
23                                                  DANIEL E. ZIPP
                                                    Assistant U.S. Attorney
24
25
26
27                                              2
28
